DETAILED ACTION
	This Office Action is responsive to the Amendment and remarks received January 28, 2021 (hereafter “Amendment” and “Remarks” respectively).
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment received January 28, 2021 has been entered. Claims 1, 3, 4, 5, 6, 8, and 10-17 are amended. 
The Applicant notes support for the Amendment at paragraphs 28 and 62 and Figure 14 of the Specification. Remarks at 1. It is noted that there is no paragraph 62, nor is there a Figure 14. Paragraph 28 (duplicated below) does not provide support for the amendment as alleged by the Applicant.

    PNG
    media_image1.png
    87
    618
    media_image1.png
    Greyscale

Support for the Amendment is provided by the Applicant’s original disclosure, including in part by paragraph 27 which discloses 0-9 ALD cycles for the deposition of alumina on 8YSZ powder and Figure 5 which depicts ionic conductivity data from examples of the Applicant’s disclosure.
Response to Arguments
Objections 
The Applicant contends that the Amendment overcomes the objection to the claims because all "percent" labels have been changed to use "%" and all 
35 U.S.C. §112 
The Applicant contends that the Amendment overcomes the rejections under 35 U.S.C. 112(b) as being indefinite by clarifying that the claimed wt% refers to wt% of the entire particle. This argument is persuasive in view of the Amendment and the rejection is accordingly withdrawn.
Claim Interpretation
The Applicant contends that the product-by-process claim language “and wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition” must be given patentable weight and imparts special structure to the claimed particles generally alleging that “[w]orkers skilled in the art can distinguish coatings made by ALD from coatings made by other techniques.” Remarks at 2. The Applicant’s remarks also noted that GEORGE discusses physical advantages imparted by the ALD process and reports a selected thickness per ALD cycle that is achieved. Remarks at 2.
While the Office does give patentable weight to structure imparted by product-by-process claim language, in this case, the claim language “prepared with 1 to 9 cycles of atomic layer deposition” as currently written does not impart any required structure. Notably, the Applicant’s remarks are silent as to what structural features are imparted by the product by process claim language. The argument that workers skilled in the art can distinguish coatings made by ALD from coatings made by other techniques is unsupported by any evidence and claimed limitations and these methods are ubiquitous in the field of materials processing. Additionally it is noted that the amended claim language introduces new 35 U.S.C. 112(b) indefiniteness issues because it is not clear, as currently written, if the “prepared with 1 to 9 cycles of atomic layer deposition” introduces a new coating to the claimed ceramic particle, or instead pertains to the coating method used to deposit the coating of a sintering aid film that is recited in the claim.
35 U.S.C. §103
With respect to the 35 U.S.C. 103 rejection of Claims 1-26 as unpatentable over U.S. Patent Np. 6,613,383 to George (“GEORGE”), the Applicant’s arguments have been fully considered, however, it is respectfully submitted that the arguments are not persuasive. 
First, the Applicant argues that the Amendment overcomes the rejection because Claim 1 now requires “and wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition” which the Applicant suggests is not taught by GEORGE. Remarks at 1, 2.
Contrary to this argument, GEORGE does teach deposition of the sintering aid film by atomic layer deposition (abstract) comprising the claimed thickness and this meets the limitations of “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition.” In addition GEORGE 
Second, the Applicant contends that the invention now claimed provides unexpected results. To support this argument the Applicant argues (1) that the claimed particles “demonstrate superior oxygen ion conductivity as compared to uncoated or ball-milled compositions”; (2) “surprisingly, particles made by 1 to 7 ALD cycles demonstrated superior activation energy as compared to both the uncoated particles as well as particles coated with a great number of ALD cycles;” and (3) “[a]nother surprising result from the claimed range of ALD cycles is the decreased ratio of grain boundary resistivity to bulk resistivity.” Remarks at 3 referring to Application Figures 2 and 6. Additionally, the Applicant states “Applicant has shown surprising and superior results in at least the following characteristics: superior density; superior oxygen ion conductivity; superior activation energy; and superior ratio of grain boundary resistivity to bulk resistivity. Thus, for each of these 4 separate and independent bases, the claimed invention is patentable.” Remarks at 4.
It is respectfully submitted that the Applicant’s unexpected results argument is not persuasive. 
To rebut a prima facie case of obviousness by alleged unexpected results, the evidence relied upon should establish "that the differences in results are in Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e)
The Applicant’s unexpected results argument is not persuasive for the following reasons. First, GEORGE teaches all of the structure claimed and therefore necessarily comprises the same properties as the claimed ceramic particles. Second, the alleged unexpected results are attributed to examples and particular embodiments provided by the Applicant’s disclosure that are not commensurate in scope with the claims as currently written. For example, the Applicant contends that the results depicted by Figure 1 demonstrate an 
With respect to Claims 2 and 5, the Applicant contends that the claims are patentable over GEORGE because “the coating thickness of one or less nm corresponds to the claimed number of ALD cycles.” Remarks at 3. It is respectfully submitted that this argument is not persuasive because GEORGE teaches the disputed limitations as asserted in the rejection below.
With respect to Claim 14, the Applicant contends that this embodiment of the claimed invention provides unexpected results with respect to the prior art. Remarks at 3. It is respectfully submitted that this argument is not persuasive because (1) GEORGE teaches the disputed limitations as asserted in the rejection below, and (2) the alleged unexpected results lack sufficient nexus with the claimed invention and are not in comparison with the closest prior art of record.
With respect to Claims 15 and 19, the Applicant contends that GEORGE teaches away from islands of film across the surface and “a solid content of approximately 43.5 volume %” respectively. Remarks at 3. Contrary to the Applicant’s argument, GEORGE discloses “island” of film, for example GEORGE Example 2 states that basal planes are “randomly covered” with the deposited SiO2 coating whereas edge planes are fairly uniformly covered. Accordingly, because of the lack of complete covering by the coating it can be considered to have an island structure or partial coverage of the substrate particle. With respect to Claim 19, this argument does not address the rejection because HOEL was relied upon to teach the disputed limitations, not GEORGE as suggested by the Applicant’s argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a coating of a sintering aid film” and “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition” rendering the claim indefinite. As currently written, it is unclear if the atomic layer deposition cycles deposit 
The term "desired" in claims 4, 7, 21, 22, 23, and 24 is a relative term which renders the claim indefinite.  The term "desired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-26 depend from or incorporate the indefinite limitations of a parent claim and fail to remedy the indefinite claim language. Accordingly, Claims 2-26 are also deficient under 35 U.S.C. 112(b). 
Claim 18 recites the term “about” which is a relative term that renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 14-18, 21, and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over George et al (US 6,613,383 B1), hereinafter “George.”
Regarding claim 1, George teaches a ceramic particle comprising:
	a core substrate chosen from aluminum nitride, silicon nitride, silicon carbide (nitrides of Group 14 elements) (col. 3, lines 16-45) and zirconium oxide (zirconia) (col. 3, lines 31-41); and
	a coating of sintering aid film with a thickness less than 3 nm and covering the core substrate, in this case the ultrathin conformal coating with a thickness more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60) that functions as a sintering aid (col. 4, lines 40-57).
	Applicant is reminded that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see also MPEP § 2144.05). Here, one with ordinary skill in the art would realize to make the sintering aid film coating to be less than 3 nm (see col. 3, lines 52-60) in order to provide the desired sintering aid function (see col. 4, lines 40-57). Therefore, it would have been obvious to have made the sintering aid film thickness to be less than 3 nm in order to provide the desired sintering aid function.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113). GEORGE further discloses all of the structure claimed including the claimed core, the claimed sintering aid film coating, and the claimed thickness of the sintering aid film covering the core substrate. Accordingly GEORGE discloses a structure that meets all of the claimed limitations and is fully capable of being formed by the claimed product-by-process language “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition. 
	In addition, Claim 1 of GEORGE recites “an ultrathin conformal coating on particles comprising conducting a sequence of two or more self-limiting reactions at the surface of said particles to form an ultrathin conformal coating bonded to the surface of said particles” where the sequence of two or more self-limiting reactions is described as atomic layer deposition cycles throughout the disclosure. Accordingly GEORGE discloses application of two or more cycles of ALD which overlaps and renders obvious the claimed product-by-process language “wherein the ceramic particle is prepared with 1 to 9 cycles of atomic layer deposition” as claimed. 
Regarding claim 2, George further teaches that the sintering aid film thickness is less than 1 nm to 1nm, in this case more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60) that functions as a sintering aid (col. 4, 
Regarding claim 3, GEORGE further discloses all of the structure claimed including core and coating of the same composition claimed. GEORGE is silent with respect to ionic conductivity within the temperature range of 750°C to 850°C as compared with particles of the same composition but with a thicker coating. However, because GEORGE discloses all of the structure claimed including core and coating of the same composition claimed, the claimed properties are inherent to the coated ceramic material of GEORGE. (see MPEP § 2112).
Regarding claim 4, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 1, above. As in claim 1, the limitation “wherein the atomic layer deposition uses a system chosen from a fluid bed reactor, a vibrating reactor, a rotating reactor, a spatial system wherein precursor gases are separated in space, and a batch reactor, and any desired combinations thereof” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations the claim is rendered obvious.
Regarding claim 9, George further teaches that the core substrate is chosen from silicon nitride and silicon carbide (Group 14 carbide) (col. 3, lines 19-32) and the 
Regarding claim 14, George teaches the ceramic particles of Claim 1 and therefore teaches “a ceramic precursor powder comprising the ceramic particles of Claim 1” as claimed. GEORGE is silent as to the ceramic particle’s activation energy however GEORGE teaches all of the positively recited structure, configured as claimed, and comprising the same composition claimed. Accordingly, GEORGE inherently teaches the claimed properties. (see MPEP § 2112).
Regarding claim 15, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 1, above. GEORGE discloses the coating of the sintering aid film covering the core substrate comprises island of film across the surface of the ceramic particle where here islands are interpreted to be portions of the film that partially cove the core as is understood in the art with respect to the term “island” in the context of material coatings. GEORGE Example 2 states that basal planes are “randomly covered” with the deposited SiO2 coating whereas edge planes are fairly uniformly covered. Accordingly, because of the lack of complete covering by the coating and because of only randomly coated basal planes, GEORGE teaches embodiments having sintering film of an island structure or partial coverage of the substrate particle. This claim interpretation is consistent with the Applicant’s Specification which recites “a monolayer does not exist around each 8YSZ particle, instead preferring the formation of small Al2O3 islands forming a submonolayer of coverage.”
Regarding claim 16, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 1, the limitation 
Regarding claim 17, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 3, the limitation “wherein the ceramic particle is prepared with from about one cycle to about 9 cycles of atomic layer deposition” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations the claim is rendered obvious. In addition, as discussed above with respect to Claim 1, GEORGE teaches the application of two or more ALD cycles which overlaps the range claimed, and specifically teaches an embodiment comprising 6 ALD cycles of alumina deposition which is within the claimed range.
Regarding claim 18, the patentability of a product does not depend on its method of production as discussed in the rejection of claim 3, above. As in claim 3, the limitation “wherein the ceramic particle is prepared with about 5 cycles of atomic layer deposition” is such a product-by-process limitation. Since George teaches all of the positively-recited structural limitations the claim is rendered obvious. GEORGE teaches the 
Regarding claim 21, George further teaches that the sintering aid film is chosen from magnesium oxide and yttrium oxide (yttria) (col. 3, line 61 to col. 4, line 13).
Regarding claim 23, George further teaches that the core substrate comprises aluminum nitride (col. 3, lines 19-32) and the sintering aid film is magnesium oxide (col. 3, line 61 to col. 4, line 13).
Regarding claim 24, George further teaches that the core substrate is chosen from silicon nitride and silicon carbide (Group 14 carbide) (col. 3, lines 19-32) and the sintering aid film is magnesium oxide (col. 3, line 61 to col. 4, line 13).
Regarding claim 25, George further teaches that the sintering aid film thickness is approximately 2 nm, in this case the thickness is more preferably 0.1 nm to 50 nm and most preferably 1 nm to 10 nm (col. 3, lines 52-60). As discussed in the rejection of claim 1, above, a prima facie case of obviousness exists when the claimed range overlaps with that of the prior art. Here, one with ordinary skill in the art would realize to make the sintering aid film coating to be 2 nm (see col. 3, lines 52-60) in order to provide the desired sintering aid function (see col. 4, lines 40-57). Therefore, it would have been obvious to have made the sintering aid film thickness to be 2 nm in order to provide the desired sintering aid function.
Regarding claim 26, George further teaches that the sintering aid film is a uniform, conformal coating (col. 3, lines 52-60).

Claims 5, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Binder et al (US 2007/0142206 A1), hereinafter “Binder.”
Regarding clam 5, George further teaches that the sintering aid film coating comprises Al2O3, in this case alumina (col. 3, line 61 to col. 4, line 13) but does not teach its loading nor that the core substrate is yttria-stabilized zirconia (YSZ) or 8YSZ. However, Binder teaches a ceramic comprising YSZ and an aluminum oxide content of approximately 2.2 wt%, in this case 2.3 wt% (¶ 0037, No. 9) of the ceramic particles, as a sintering aid (¶ 0014). One with ordinary skill in the art would realize that providing such a ceramic particle would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have included approximately 2.2 wt% Al2O3 in the sintering aid and YSZ in the core in order to facilitate manufacturing a suitable dental ceramic.	The limitation “added by atomic layer deposition” is a product-by-process limitation. As discussed in the rejection of claim 3, above. The claim is rendered obvious because George and Binder teach all of the positively-recited structural limitations.
Regarding claim 11, George does not teach that the core substrate is partially stabilized zirconia with an yttrium oxide doping of 3 mole percent. However, Binder teaches a ceramic comprising yttrium-stabilized zirconium oxide with 3 mol% yttrium oxide (¶ 0037). One with ordinary skill in the art would realize that providing such a ceramic would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have provided zirconia stabilized with 3 mol% yttrium oxide in order to facilitate manufacturing a suitable dental ceramic.
Regarding claim 13, George does not teach the Al2O3 is included in an amount of 0.2 wt% to 2 wt% of the ceramic particle. However, Binder teaches including Al2O3 as a sintering aid in an amount between 0 and 5.4 wt% (¶ 0014 & 0037). One with ordinary skill in the art would realize that providing such a ceramic particle would facilitate manufacturing a suitable dental ceramic (see ¶ 0037). Therefore, it would have been obvious to have included from about 0.2 wt% to 2 wt% Al2O3 in the sintering aid in order to facilitate manufacturing a suitable dental ceramic.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Takeuchi et al (US 6,476,539 B1), hereinafter “Takeuchi.”
Regarding claim 6, George further teaches that the sintering aid film coating comprises Al2O3, in this case alumina (col. 3, line 61 to col. 4, line 13) but does not teach its loading nor that the core substrate is partially stabilized zirconia or 3 YSZ. However, Takeuchi teaches a substrate of partially stabilized zirconia (col. 6, lines 22-40; col. 11, lines 45-63) and alumina as a sintering aid at a loading of 0.05 wt% to 20 wt% (col. 11, line 64 to col. 12, line 13). Again, a prima facie case of obviousness exists in the case of overlapping ranges as discussed in the rejection of claim 1, above. One with ordinary skill in the art would understand that sintering partially stabilized zirconia with 20 wt% alumina sintering additive would facilitate piezoelectric/electrostricitve element operation (see col. 11, line 64 to col. 12, line 13). Therefore, it would have been obvious to have made partially stabilized zirconia and 20 wt% alumina sintering aid in order to facilitate piezoelectric/electrostricitve element operation..

Claims 7, 20, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Park et al (US 2010/0055340 A1), hereinafter “Park.”
Regarding claim 7, George further teaches that the substrate may be zirconia (col. 3, lines 31-41) and the sintering aid film coating is chosen from alumina (col. 3, line 61 to col. 4, line 13) but does not teach that the core substrate is cerium oxide. However, Park teaches a coated ceramic particle comprising a core made of ceria, zirconia, and others (¶ 0025) and a coating comprising silica, alumina, yttria oxide, and others (¶ 0024). One with ordinary skill in the art would realize that substituting the ceria substrate of Park for the zirconia substrate of George would yield the predictable result of providing a ceramic particle with the desired properties (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.). Therefore, it would have been obvious to have made the substrate of ceria in order to achieve the predictable result of a ceramic particle with the desired properties.
Regarding claim 20, George does not teach the solid oxide fuel cell (SOFC). However, Park teaches a SOFC comprising coated particles in components such as the anode and electrolyte (¶ 0035). One with ordinary skill in the art would realize that including the ceramic particles would facilitate SOFC operation (see ¶ 0035). Therefore, it would have been obvious to have included the ceramic particles in order to facilitate 
Regarding claim 22, George further teaches that the substrate may be zirconia (col. 3, lines 31-41) and the sintering aid film coating is chosen from boron oxide and silicon dioxide (silica) (col. 3, line 61 to col. 4, line 13) but does not teach that the core substrate is cerium oxide. However, Park teaches a coated ceramic particle comprising a core made of ceria, zirconia, and others (¶ 0025) and a coating comprising silica, alumina, yttria oxide, and others (¶ 0024). One with ordinary skill in the art would realize that substituting the ceria substrate of Park for the zirconia substrate of George would yield the predictable result of providing a ceramic particle with the desired properties (see KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); see also MPEP § 2143 I. B.). Therefore, it would have been obvious to have made the substrate of ceria in order to achieve the predictable result of a ceramic particle with the desired properties.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Yamamoto et al (US 2003/0198417 A1), hereinafter “Yamamoto.” 
Regarding claim 8, George further teaches that the core substrate comprises aluminum nitride (col. 3, lines 19-32) but does not teach that the sintering aid film comprises approximately 3 % yttrium oxide. However, Yamamoto teaches including approximately 3 % yttrium oxide in the sintering aid, in this case partially stabilized zirconia containing about 1 mol% to 2.8 mol% yttria (Y2O3) (¶ 0553). “[A] prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”); see also MPEP § 2144.05 I.). Here, one with ordinary skill in the art would understand that including approximately 3% yttrium oxide would prevent phase transfer and prevent the sintering aid’s effect from being lowered (see ¶ 0553), thereby facilitating improved ceramic particle formation. Therefore, it would have been obvious to have included approximately 3% yttrium oxide in order to facilitate improved ceramic particle formation.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Lim et al (US 2017/0275769 A1), hereinafter “Lim.”
Regarding claim 10, George does not teach that the core substrate is YSZ comprising about 8 mole percent yttrium oxide. However, Lim teaches including YSZ comprising 8 mol% yttria (¶ 0075). One with ordinary skill in the art would realize that including YSZ with 8 mol% yttria would enable electrode fabrication (see ¶ 0074-0079 & 0082-0085). Therefore it would have been obvious to have included YSZ doped with 8 mol% yttria in order to enable electrode fabrication.


Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Ito et al (US 2018/0002235 A1), hereinafter “Ito.”
Regarding claim 12, George does not teach that the core substrate is YSZ comprising about 4 mole percent yttrium oxide. However, Ito teaches an YSZ core comprising 4 mol % to 7 mol% yttria (¶ 0011-0013). Again, a prima facie case of obviousness exists in the case of overlapping ranges as discussed in the rejection of claim 1, above. One with ordinary skill in the art would realize that providing such an YSZ core would yield an improved dental ceramic (see ¶ 0015). Therefore, it would have been obvious to have made the core substrate YSZ with 4 mole percent yttria in order to yield an improved dental ceramic.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over George as applied to claim 1, above, and further in view of Hoel et al (US 2016/0214165 A1), hereinafter “Hoel.”
Regarding claim 19, George teaches the ceramic particle as discussed in the rejection of claim 1, above, but does not teach the colloidal gel or slurry. However, Hoel teaches a ceramic slurry (¶ 0014 & 0034) including colloidal silica (¶ 0038) and a solid content of 43.5 vol%, in this case at least 30 vol% (¶ 0036) which encompasses the claimed range, that is suitable for 3-dimensional printing, in this case additive manufacturing (¶ 0054). Again, a prima facie case of obviousness exists in the case of overlapping ranges as discussed in the rejection of claim 1, above. One with ordinary skill in the art would realize that providing the ceramic particles to such a slurry at a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/506235 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a ceramic particle comprising a core and a sintering aid film on a surface of the core and wherein the sintering aid film has a thickness of less than three nanometers (Claims 1 and 10 of the reference application). In addition the remaining claim limitations of the instant Application are obvious over the claims of the reference application in view of the references cited above for the reasons asserted above with respect to the 35 U.S.C. 103 rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729